Exhibit 10.55

AMENDMENT NO. 3

TO THE

CON-WAY INC. SUPPLEMENTAL RETIREMENT SAVINGS PLAN

AMENDED AND RESTATED DECEMBER 2008

Con-way Inc. Supplemental Retirement Savings Plan, Amended and Restated December
2008 (“Plan”) is hereby amended as follows, pursuant to Section 9.1 of the Plan.
This amendment shall be effective as of October 1, 2011.

1. Section 3.2 Deferrals is amended to replace subsections (b) and
(c) thereunder in their entirety with the following:

(b) for each calendar quarter in the Plan Year, an amount equal to the
Participant’s Excess Compensation in that calendar quarter multiplied by the
percentage Basic Contribution actually made to the Retirement Savings Plan with
respect to the Participant (i.e., 0%, 3%, 4% or 5%) under the Retirement Savings
Plan for that calendar quarter, taking into account only Excess Compensation
with respect to calendar quarters ending on or after the Participant has a
“Period of Service” (as such term is defined in the Retirement Savings Plan) of
at least six months; and

(c) for each calendar quarter in the Plan Year, an amount equal to the
Participant’s Excess Compensation in that calendar quarter multiplied by the
percentage Transition Contribution actually made to the Retirement Savings Plan
with respect to the Participant (i.e., 0%, 1%, 2% or 3%) under the Retirement
Savings Plan for that calendar quarter, taking into account only Excess
Compensation with respect to calendar quarters ending on or after the
Participant has a “Period of Service” (as such term is defined in the Retirement
Savings Plan) of at least six months.

2. Section 5.2 Lump Sum Payments is amended to delete duplicative language by
replacing it in its entirety with the following:

5.2 Lump Sum Payments. Lump sum payments shall be made within sixty (60) days of
the Participant’s Separation from Service, but subject to and not before the
time permitted by Section 5.4(c).

 

CON-WAY INC.

 

By:

  /s/    Leslie P. Lundberg  

Leslie P. Lundberg

Senior Vice President, Human Resources

Dated: December 15, 2011